JUDGMENT

                      Court of Appeals
                   First District of Texas
                      NO. 01-14-00488-CV

   COMMERCE AND INDUSTRY INSURANCE COMPANY, STARNET
INSURANCE COMPANY, CATLIN INSURANCE COMPANY, INC., ALLIANZ
 GLOBAL CORPORATE & SPECIALTY S.E., UNITED STATES AIRCRAFT
    INSURANCE GROUP, AND QBE AVIATION SYNDICATE 5555 AT
                     LLOYD’S, Appellants
                             V.
 AMERICAN JET INTERNATIONAL CORPORATION D/B/A MILLION AIR
CHARTER, REW INVESTMENTS, INC., HOUSTON AVIATION PARTNERS,
 LLC, WOOLSEY AVIATION, INC., MILLION AIR LACKLAND, LLC, GO
  FAYETTEVILLE, LLC, RENO AVIATION PARTNERS, LLC, GULFPORT
AVIATION PARTNERS, LLC, TALLAHASSEE AVIATION PARTNERS, LLC,
MILLION AIR INTERLINK, INC., ROGER WOOLSEY, AND CARL MOODY,
                            Appellees

                             and

 AMERICAN JET INTERNATIONAL CORPORATION D/B/A MILLION AIR
CHARTER, REW INVESTMENTS, INC., HOUSTON AVIATION PARTNERS,
 LLC, WOOLSEY AVIATION, INC., MILLION AIR LACKLAND, LLC, GO
  FAYETTEVILLE, LLC, RENO AVIATION PARTNERS, LLC, GULFPORT
AVIATION PARTNERS, LLC, TALLAHASSEE AVIATION PARTNERS, LLC,
   MILLION AIR INTERLINK, INC., AND ROGER WOOLSEY, Appellants

                             V.
   COMMERCE AND INDUSTRY INSURANCE COMPANY, STARNET
INSURANCE COMPANY, CATLIN INSURANCE COMPANY, INC., ALLIANZ
 GLOBAL CORPORATE & SPECIALTY S.E., UNITED STATES AIRCRAFT
    INSURANCE GROUP, AND QBE AVIATION SYNDICATE 5555 AT
                     LLOYD’S, Appellees

                                        and

 AMERICAN JET INTERNATIONAL CORPORATION D/B/A MILLION AIR
CHARTER, REW INVESTMENTS, INC., HOUSTON AVIATION PARTNERS,
 LLC, WOOLSEY AVIATION, INC., MILLION AIR LACKLAND, LLC, GO
  FAYETTEVILLE, LLC, RENO AVIATION PARTNERS, LLC, GULFPORT
AVIATION PARTNERS, LLC, TALLAHASSEE AVIATION PARTNERS, LLC,
   MILLION AIR INTERLINK, INC., AND ROGER WOOLSEY, Appellants

                                        V.
 TORUS NATIONAL INSURANCE COMPANY AND WAUSAU BUSINESS
              INSURANCE COMPANY, Appellees

                                        and

                           CARL MOODY, Appellant

                                        V.
           TORUS NATIONAL INSURANCE COMPANY, Appellee

 Appeal from the 80th District Court of Harris County. (Tr. Ct. No. 2013-41195).

      After due consideration, the Court grants appellees American Jet

International Corporation d/b/a Million Air Charter, REW Investments, Inc.,

Houston Aviation Partners, LLC, Woolsey Aviation, Inc., Million Air Lackland,

LLC, Go Fayetteville, LLC, Reno Aviation Partners, LLC, Gulfport Aviation

Partners, LLC, Tallahassee Aviation Partners, LLC, Million Air Interlink, Inc., and

Roger Woolsey’s motion to dismiss for lack of subject matter jurisdiction.

Accordingly, the Court dismisses the petition for permission interlocutory appeal of
appellants Commerce and Industry Insurance Company, Starnet Insurance

Company, Catlin Insurance Company, Inc., Allianz Global Corporate & Specialty

S.E., United States Aircraft Insurance Group, and QBE Aviation Syndicate 5555 at

Lloyds’s. The Court further dismisses American Jet International Corporation d/b/a

Million Air Charter, REW Investments, Inc., Houston Aviation Partners, LLC,

Woolsey Aviation, Inc., Million Air Lackland, LLC, Go Fayetteville, LLC, Reno

Aviation Partners, LLC, Gulfport Aviation Partners, LLC, Tallahassee Aviation

Partners, LLC, Million Air Interlink, Inc., and Roger Woolsey’s cross-petition for

permissive interlocutory appeal and petition for permissive interlocutory appeal, and

Carl Moody’s petition for permissive interlocutory appeal.

      The Court orders that costs be taxed against the party incurring same.

      The Court orders that this decision be certified below for observance.

Judgment rendered May 12, 2015.

Per curiam opinion delivered by panel consisting of Chief Justice Radack and
Justices Keyes and Lloyd.